  8:19-cv-00239-JMG-MDN Doc # 44 Filed: 11/23/20 Page 1 of 2 - Page ID # 324




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

PHILIP A. AGUILERA,

                   Plaintiff,                              8:19-CV-239

vs.
                                               MEMORANDUM AND ORDER
THE CITY OF OMAHA, NEBRASKA,
and JOSHUA DOWNS, in his
individual and official capacity,

                   Defendants.


      The plaintiff, Philip A. Aguilera, pursuant to Fed. R. Civ. P. 59(e), has
filed a motion to alter or amend (filing 41) the Court's judgment (filing 40)
dismissing the plaintiff's complaint. The plaintiff's motion will be denied.
      Rule 59(e) serves the limited function of allowing a district court to
correct manifest errors of law or fact, or to present newly discovered evidence.
Fletcher v. Tomlinson, 895 F.3d 1010, 1025 (8th Cir. 2018). A manifest error is
not demonstrated by the disappointment of the losing party—it is a "wholesale
disregard, misapplication, or failure to recognize controlling precedent."
Abernathy v. White, Case No. 4:19-CV-009-NAB, 2020 WL 4596870, at *2 (E.D.
Mo. Aug. 11, 2020) (quoting Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th
Cir. 2000)). Rule 59(e) cannot be used to introduce new evidence, tender new
legal theories, or raise arguments which could have been raised before
judgment was entered. Innovative Home Health Care, Inc. v. P.T.-O.T. Assocs.
of the Black Hills, 141 F.3d 1284, 1285 (8th Cir. 1998).
      Here, the plaintiff has not alerted this Court to its wholesale disregard,
misapplication, or failure to recognize controlling precedent. At best, the
  8:19-cv-00239-JMG-MDN Doc # 44 Filed: 11/23/20 Page 2 of 2 - Page ID # 325




plaintiff's argument reflects disappointment with the Court's judgment, and
nothing more. Regardless of either side's opinion, that's not enough.


      IT IS ORDERED that the plaintiff's motion to alter or amend the
      Court's judgment (filing 41) is denied.


Dated this 23rd day of November, 2020.

                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge




                                       2
